Case 19-30365   Doc 34   Filed 11/20/20 Entered 11/20/20 11:11:39   Desc Main
                           Document     Page 1 of 5
Case 19-30365   Doc 34   Filed 11/20/20 Entered 11/20/20 11:11:39   Desc Main
                           Document     Page 2 of 5
Case 19-30365   Doc 34   Filed 11/20/20 Entered 11/20/20 11:11:39   Desc Main
                           Document     Page 3 of 5
Case 19-30365   Doc 34   Filed 11/20/20 Entered 11/20/20 11:11:39   Desc Main
                           Document     Page 4 of 5
Case 19-30365   Doc 34   Filed 11/20/20 Entered 11/20/20 11:11:39   Desc Main
                           Document     Page 5 of 5
